On January 24,2005, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, for violation of the conditions of a suspended sentence for the following offenses: Count I: Theft, a felony; and Count II: Bail Jumping, a felony.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, however her counsel, Victor Bunitsky, was present. The state was not represented. Mr. Bunitsky appeared on behalf of the defendant’s original court appointed counsel, Marie Anderson, and was not aware that the defendant was not going to appear for her sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence is hereby waived by defendant’s failure to appear.
Done in open Court this 23rd day of September, 2005.
DATED this 4tk day of October, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.